DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 14/192,079 last filed on November 20th, 2020.
Claims 1, 12, and 19 were amended.
Claims 1-20 remain pending and have been examined, directed to extensible self-service terminal (SST) server.

Upon further review of the latest claim amendments and the remarks from the applicant’s representative regarding a seemingly entire separate issue, overall, the examiner remains unpersuaded.
First, the claimed language regarding a “local server” was amended, but now there are two similar phrases for it – 1) “the first VM and the second VM cooperate as a local server” and 2) “clustering the first VM and the second VM as cooperating instances of VMs that logically form the local server…”  Since we know that we are dealing with virtual machines, the local server that is “formed” via “cooperating” or “clustering” is also a virtual or logical server instance.  The examiner would contend that both claimed phrases are interpreted, ending with the same results, that is, a logical instance that can provide services, and accessible by user(s) 1 or VM2 or VMX or VATM or etc...  The examiner also reviewed the present application’s specifications, and besides the sections that repeat the exact claim language verbatim, the examiner found in ¶ [0024] that the VMs 1210-121N are the local (logical) server 125.  And looking at Figure 1, when a user logs in via VM1 on SST1 (which is 1210) or via VM2 on SST2 (which is 121N) or a client device with a server interface (1300-N), they are getting access to the same “logical” server 125 or virtual instance.  
Since that is the case, then Varadharajan discloses of a user being able to log on in a terminal and have access to one or more virtual machine instances and those VMs would be the “logical server” itself (e.g., Varadharajan: Figure 2A and 3).  Bachrany also discloses that when users log in via a terminal and make a selection for the banking services, the VATM would act as the “logical server” to provide the corresponding banking services (e.g., Bachrany: ¶¶ [0048-50]).  As far as interpreting the newly amended claim language, VM1 and VM2 are connected and cooperating and clustered (since they are both in the same location/establishment) in so much as that they can both provide users access to a logical server instance with appropriate services, by using the VM instance itself. 

With respect to the applicant’s representative’s remarks about Chu, claiming that the examiner had cited Chu for teaching an SST that processes as a server for other SSTs and that also processes as an SST, the examiner would respectfully disagree.  
In response, it is unclear which specific claim limitation feature(s) the representative was referring to when considering what and where Chu was cited and relied upon to teach, in 

The other independent claims 12 and 19 were similarly amended and argued following claim 1 and thus were similarly rejected under the same rationale.
The remaining dependent claims were not specifically argued at this time.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0074536 A1 to Varadharajan et al. (Varadharajan) in view of U.S. Patent Publication No. 2013/0097077 A1 to Bachrany et al. (Bachrany) and further in view of U.S. Patent Publication No. 2013/0311645 A1 to Nagami et al. (Nagami) and further in view of U.S. Patent Publication No. 2002/0123966 A1 to Chu et al. (Chu).

As to claim 1, Varadharajan discloses a method, comprising: 
identifying, by a processor of a first Self-Service Terminal (SST), a first Virtual Machine (VM) processing on the SST and a second VM processing on a second SST (Varadharajan discloses of an overall system where a user can use a first client terminal 
configuring, by the processor, the first VM and the second VM to cooperate as a local server within an establishment where the first SST and the second SST are situated for inter-communications between the first VM of the first SST and the second VM of the second SST (Examiner’s Note: See the additional comments in the remarks/arguments section above regarding the interpretation(s) of this logical local server.
Varadharajan’s overall system can comprise of at least two client computing devices 102s and each computing device terminal can access the one or more VMs such as through a display component 291 in Figure 2A, Varadharajan further discloses of the many possibilities that a client computing device can be, ranging from terminals, to mobile/portable devices, to virtualized and/or cloud computing resources and other variations (e.g., Varadharajan: ¶¶ [0056-57]).  In one embodiment, Varadharajan discloses that a particular client computing device 102 may act as a “server” with respect to other client computing devices 102 (e.g., Varadharajan: ¶¶ [0066-67]).  Looking at Figure 1D, client computing device 102 on the left can act as a “server” to the 
One of ordinary skill in the art can also interpret the VMs to be on separate computing devices 102s or as Figure 2B illustrates, VM1 resides and executes on a first host computing device 203-1 separate from VM3 that resides and executes on a second host computing devices 203-2 (e.g., Varadharajan: ¶¶ [0293], [0295] and Figure 2B).  Therefore, when a user uses a client computing device 102 to access VM1 residing on host computing device 203-1, and further issues a transaction or request to manipulate VM3 residing on host computing device 203-2, that transaction or request would involve data communications passing between those two terminals or systems.  Varadharajan also discloses that “inter-component connectivity is inherent in accordance with the architecture of the information management system 200 as described in preceding figures” (e.g., Varadharajan: ¶ [0290]), which in other words means there is inter-device communications).
Furthermore, for another interpretation of this phrase “…the first VM and the second VM to cooperate as a local server within an establishment…” the examiner X) within that local network or establishment, such that any user can access this VMX instance, which acts as a server, when they use either of the two SSTs in that establishment.  
Bachrany more expressly discloses of an overall system where a user can access an ATM terminal to gain further access to a virtual instance of their bank’s ATM, called a VATM, which can provide all of the necessary services that a home branch bank ATM can do.  Bachrany discloses that each particular bank further has a bank data center (BDC) that communications with each respective virtual ATM.  Therefore, Bachrany discloses within an embodiment scenario that multiple users can access separate ATMs and then select the same VATM for the same bank (e.g., Bachrany: ¶ [0049]).  In other words, this means that both users on different terminals or SSTs are connected to the same virtual instance of that same bank), wherein configuring further includes activating a first application processing within a first host Operation System (OS) on the first SST that does not process within the first VM and activating a second application processing within a second host OS on the second SST that does not process within the second VM (Following the above interpretations, Varadharajan does not expressly disclose of having and/or activating a separate application that is running within each of the host systems (or SSTs), separate from the VMs, used for monitoring transaction traffic (which is claimed in the next limitation feature/concept further below).
wherein configuring further includes clustering the first VM and the second VM as cooperating instances of VMs that logically form the local server for the establishment, wherein the local server appears to users within the enterprise to be an existing local server (Examiner’s Note: This limitation feature is similar to the “configuring” step (i.e., configuring the first VM and the second VM to cooperate as a local server), with the added limiting aspect of the server being “logical.”  The examiner had already provided two interpretations above wherein the “server” was already interpreted as a virtual or logical server instance (e.g., VMX or VATM).   Varadharajan in view of Bachrany’s teachings would more expressly disclose of this concept.  Both Varadharajan and Bachrany disclose of a computing terminal or SST to be able to contain multiple virtual machines.  Varadharajan discloses and establishes that each system/terminal can act as a “server” to other devices/terminals/systems (e.g., ¶ [0067]).  Furthermore, Bachrany discloses of that when a user accesses a “foreign” ATM terminal, they can gain access to a virtual instance of their selected bank’s ATM or VATM or guest ATM, making it appear as if the user is using their home ATM even when ;
initiating, by the processor, the local server for access within the establishment, wherein initiating further includes monitoring, by the first application, a first network port of the first SST for transaction traffic associated with the local server and generated by the second SST, and wherein monitoring further includes, monitoring, by the second application, a second network port of the second SST for additional transaction traffic associated with the local server and generated by the first SST (Following the above interpretations, once again, while it would have been obvious that Varadharajan’s system is capable of detecting when a VM is initialized for any requests or transactions as requested from a user, Varadharajan however does not expressly further disclose of initializing by monitoring the network ports for any transactional traffic. 
Similarly, while it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application that Bachrany’s system and teachings of the monitoring capabilities as previously established would also be capable 
Nagami more expressly discloses of various program applications like a performance monitoring program that can be situated within various other hardware components, and further set up to monitor the traffic at the interfaces (or I/O) of those terminals, such as for example, the network port of a first host system and/or a network switch, which can be duplicated at each host system interface (e.g., Nagami: ¶¶ [0071-72], [0081-84], [0089], [0122], [0131], and [0167-169]); 
shutting down, by the processor, the existing local server associated with a local network and replacing the existing local server with the local server (Examiner’s Note: The present application’s filed specifications ¶ [0030] was reviewed for example which described using an image of the VM instance to replace a previous version of a “local server.”
Therefore, under the broadest reasonable interpretations, the examiner is interpreting this concept as the first VM and the second VM both having access to a virtual instance acting as a server (e.g., VMX) within a local network/establishment, such that any user can access this VMX instance when they access or use either of the two SSTs within that establishment.  
Varadharajan also discloses about shutting down and restarting and/or reconfiguring a VM instance, which is all instantiated within a SST (all of which is similar to what is actually described within the present application’s specifications), e.g., Varadharajan: ¶¶ [0316-319] and [0334-335]);
processing, by the processor, at least a portion of the first VM as a proxy for external connections between the first SST and external systems during transaction processing on the first SST (following the above interpretations and with reliance upon Bachrany’s and Nagami’s teachings, the resulting combined system can communication with external systems (e.g., Bachrany: ¶ [0105]).  One of ordinary skill in the art would also interpret any of the selected banking VATMs from Bachrany’s teachings as a form of connecting with external systems as well, e.g., Bachrany: ¶ [0046]); and
operating, by the processor, the local server for transactions being processed on the first SST and the second SST while the local server is processed by cooperation of the first VM and the second VM, wherein operating further includes providing authentication services and backup and recovery services from the local server for the local network and controlled by the local server (following the above interpretations, Varadharajan in view of Bachrany’s and Nagami’s teachings further discloses of the resulting combined system, wherein a user can access the local virtualize instance of the bank’s services (e.g., VMX which is interpreted to be functionally equivalent to a “local server”), processed from any user terminals or ATMs in that localized establishment, (e.g., Varadharajan: ¶¶ [0066-67] and Bachrany: ¶ [0049]).  Furthermore, the resulting combined system further discloses of the operating features such as providing authentication services (as taught by Bachrany with regards to validating a user’s transaction request, e.g., Bachrany: ¶ [0095]), and backup and recovery services, which are again already covered by Varadharajan (e.g., Varadharajan: ¶¶ [0316-319], [0322-329] and [0334-335]);
wherein the first SST is a first Automated Teller Machine (ATM) that processes first self-service financial transactions and the first application with the first host OS and the second SST is a second ATM that processes second self-service financial transactions and the second application within the second host OS (following the above interpretations, it was already established that Varadharajan in view of Bachrany’s and Nagami’s teachings would disclose of a resulting combined system wherein the SSTs are self-servicing banking ATM terminals that can handle financial transactions.  In addition, the concept of “applications” with the respective host OS was also established above as any applications or programs within the respective host systems/terminals as it is taught and/or suggested from both Bachrany and Nagami’s teachings), wherein the first SST includes a first secure partition that processes the first self-service financial transactions within the first host OS independently of first VM, and the second SST includes a second secure partition that processes the second self-service financial transactions within the second host OS independently of the second VM (For both the first and second SSTs, Varadharajan discloses of dynamically processing and keeping backup copies of entire partitions or volumes, or at different levels of granularity, separate from the transactions running within the VM instances of each host system (e.g., Varadharajan: ¶¶ [0161-167], Figure 2B, Figure 4 step 404, and Figure 5).  However, Varadharajan does not expressly disclose that these separate partitions or backup copies can also process the transactions from the respective VM/host terminals.

Chu more expressly of a similar system that focuses on backing up all the transactions or “events” onto a separate or backup system.  Chu more expressly discloses of a distributed secure event logging (DSEL) application that can be applied towards banking and ATMs, wherein one component (or Event Consumer) can run on the ATM and communicate with another component (or Event Processor) running remotely (e.g., Chu: ¶¶ [0029]).  Chu further discloses that once a transaction occurs, that particular event can be copied and sent to the separate database where it can be analyzed and processed in real-time (e.g., Chu: ¶¶ [0031] and [0033-35]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that wherever the backup partition is located, whether it is within the host system or stored remotely, the processing of the data or transaction(s) or event(s) can still be performed independent from the VMs.

Overall, Varadharajan, Bachrany, Nagami, and Chu are all analogous art and one of ordinary skill in the art would have found it obvious, before the effective filing date of the present application, to combine and incorporate Bachrany’s teachings of the customizable VM templates to provide different services, along with Nagami’s more explicit teachings with respect to monitoring network port or interface traffic, as well as having Chu’s teachings with respect to having a separate backup partition, all incorporated within Varadharajan’s overall system and teachings.  One of ordinary skill 

As to claim 2, Varadharajan further discloses the method of claim 1 further comprising: 
ascertaining, by the processor, that a performance metric of the local server is below a predetermined minimum value (Varadharajan discloses of measuring and/or measuring certain values to determine an acceptable “service level” and comparing it to operational thresholds, e.g., Varadharajan: ¶ [0213]); and 
rebooting, by the processor, the local server in response to the performance metric being below the predetermined minimum value (Varadharajan also further discloses of restarting or rebooting or cloning a VM instance, such as based on the previously disclosed determinations, e.g., Varadharajan: ¶¶ [0152], [0158-159], [0209], [0213], and [0315]).

As to claim 3, Varadharajan further discloses the method of claim 2, wherein rebooting further includes initiating a reboot operation from one of: the first SST, the second SST, and a device independent of the first SST and the second SST (following the above, the restart operation is issued from the user via an application and/or a client side device, e.g., Varadharajan: abstract and ¶¶ [0287], [0315] and [0354]).

As to claim 4, Varadharajan further discloses the method of claim 1 further comprising, mirroring, by the processor, states and data associated with operation of the local server on at least one third VM associated with at least one third SST (Varadharajan discloses of cloning a VM, which can be instantiated in any system, e.g., Varadharajan: ¶¶ [0287] and [0334]).

As to claim 5, Varadharajan further discloses the method of claim 1 further comprising, rebalancing, by the processor, at least some processing of the first VM to the second VM during operation of the local server (load balancing, e.g., Varadharajan: ¶¶ [0154-155], [0256], and [0264]).

As to claim 6, Varadharajan further discloses the method of claim 1 further comprising, providing, by the processor, concurrent secure wireless communication sessions to authenticated clients for accessing resources of the local server (wireless connections and the fact that multiple VMs can be established to service the user(s), who have login credentials, e.g., Varadharajan: ¶¶ [0070], [0337], and [0343]).

As to claim 7, Varadharajan further discloses the method of claim 1 further comprising, dynamically reconfiguring, by the processor, the local server to include a third VM associated with a third SST (multiple VMs can be created, e.g., Varadharajan: ¶¶ [0315-319] and [0337] onwards).

As to claim 8, Varadharajan further discloses the method of claim 7, wherein dynamically reconfiguring further includes dynamically migrating a state and operations occurring on the first VM to the third VM (e.g., Varadharajan: ¶ [0334]).

As to claim 9, Varadharajan further discloses the method of claim 8, wherein dynamically migrating further includes removing the first VM from participation in the local server once the first VM is finished migrating to the third VM (e.g., Varadharajan: ¶¶ [0315-0319] and [0332-0335]).

As to claim 10, Varadharajan further discloses the method of claim 1, wherein configuring further includes configuring each of the VMs to cooperate with one another for the local server to provide: load balancing, fault tolerance, expanding with newly added VMs associated with other SSTs, and contracting by removal of a particular VM (e.g., Varadharajan: ¶¶ [0315-329] and [0332-335]).

As to claim 11, Varadharajan further discloses the method of claim 1, wherein configuring further includes adding a third VM to the first SST for participation as the local server with the first VM and the second VM (e.g., Varadharajan: ¶¶ [0315-319] and [0337] onwards).

As to claim 12, Varadharajan discloses a method, comprising: 
initiating, by a Self-Service Terminal (SST), a virtual machine (VM) securely operating independent of a transaction processing environment associated with transactions processing on the SST with a customer by executing the VM on the SST (see the similar sections in claim 1 as Varadharajan discloses that a user can use a client computing device 102 to gain access to one or more VMs and process transactions (e.g., Varadharajan: ¶¶ [0314-0349]);
communicating, by the VM, a presence of the VM on the SST to at least one other VM processing on a different SST that includes a second transaction processing environment associated with second transactions and the second transaction processing environment independent of the at least one other VM that executes on the different SST (see the similar sections in claim 1 as Varadharajan discloses of scalability with respect to this system architecture such that Figure 1D for example depicts at least two client computing devices 102s and each computing device terminal can access the one or more VMs such as through a display component 291 as depicted in Figure 2A.  Therefore, a user can run a file manager application to access a VM on one computing device to issue a request/transaction directed to the other VM on the second computing device (e.g., Varadharajan: ¶¶ [0301-302], [0315-349] and Figures 3 and 5).  Varadharajan discloses that the VMs could also be on separate computing devices 102s or as Figure 2B illustrates, VM1 resides and executes on a first host computing device 203-1 separate from VM3 that resides and executes on a second host computing devices 203-2 (e.g., Varadharajan: ¶¶ [0293], [0295] and Figure 2B).  Therefore, when a user uses a client computing device 102 to access VM1 residing on host computing device ; and 
interacting, by the VM, with the at least one other VM and cooperating with that at least one other VM as forming a cluster comprising the VM and the at least one other VM as cooperating instances of VMs that logically form a local server for an establishment, wherein the local server appears to users within the enterprise to be an existing local server, wherein the SST and the different SST are configured for by inter-device communications between the VM and the at least one other VM through monitored network communication ports on the SST and the different SST by independent applications that execute on each of the SSTs out a processing context of the VM and the at least one other VM, the independent applications monitoring the network communication ports and providing traffic to and from the local server, wherein processing further includes shutting down an existing local server associated with a local network and replacing the existing local server with the local server (see the similar corresponding sections in claim 1, as Varadharajan disclosed of examples wherein a first VM can communicate with a second VM that is on a separate host system (e.g., Figure 2B).  Varadharajan discloses of a storage manager 140 that communicates with all the devices, such that the dashed arrowed lines 114 in Figure 1C that connects with computing device 102 is similarly shown in Figure 1D, where there are dashed arrowed lines going between both of the computing devices 102s and the storage manager 140 (e.g., Varadharajan: ¶¶ [0105-106] and Figures 1C and 1D).  
Furthermore, regarding the logically formed local server between the VMs, Bachrany was further relied upon as Varadharajan in view of Bachrany’s teachings would more expressly discloses of a resulting combined system wherein a user can access a “foreign” ATM terminal to gain access to a virtual instance of their selected bank’s ATM or VATM or guest ATM, which can provide all of the necessary services that a home branch back ATM can do (e.g., Bachrany: ¶¶ [0046-50]).  Therefore, this would allow for two users to access their respective terminals or VATMs and they both would get access to some logical, virtual VATM server providing the selected bank’s services.
In addition, regarding the monitoring of the ports, Nagami was further relied upon, as Varadharajan in view of Bachrany’s and Nagami’s teachings more expressly discloses of a resulting combined system wherein a separate application like a performance monitoring program can be setup to monitor the traffic at the interfaces (or I/O) of various host systems, all of which is separate or independent from the VM instances (e.g., Nagami: ¶¶ [0071-72], [0081-84], [0089], [0122], [0131], and [0167-169]); and
processing, at least a portion of the VM, as a proxy for external connections between the SST and external systems during transaction processing for the transactions processing within the transaction processing environment on the SST, wherein processing further includes providing authentication services and backup and recovery services over the local network through the local server and controlled by the local server (see the similar corresponding rejection from claim 1 as Varadharajan in view of Bachrany’s and Nagami’s teachings more expressly discloses of being able to communicate with external systems.  One of ordinary skill in the art would also interpret any of the selected banking VATMs from Bachrany’s teachings as a form of connecting with external systems as well, (e.g., Bachrany: ¶¶ [0046] and [0105]).  In addition, Bachrany discloses of providing authentication services, such as by validating a user’s transaction request, (e.g., Bachrany: ¶ [0095]), while Varadharajan discloses of the backup and recovery services, (e.g., Varadharajan: ¶¶ [0316-319], [0322-329] and [0334-335]);
wherein the SST is a first Automated Teller Machine (ATM) that processes first self-service financial transactions and a first independent application within a first host Operating System (OS) and the different SST is a second ATM that processes second self-service financial transactions and a second independent application within a second host OS, wherein the SST includes a first secure partition that provides the transaction processing environment for processing the first self-service financial transactions within the first host OS independently of the VM, and the different SST includes a second secure partition that provides the second transaction environment for processing the second self-service financial transactions within the second host OS independently of the at one other VM (see the similar corresponding rejection of claim 1 with respect to the last limitation.
More specifically, once again, for both the first and second SSTs, Varadharajan discloses of dynamically processing and keeping backup copies of entire partitions or volumes, or at different levels of granularity, separate from the transactions running within the VM instances of each host system (e.g., Varadharajan: ¶¶ [0161-167], Figure 2B, Figure 4 step 404, and Figure 5).  However, Varadharajan does not expressly disclose that these separate partitions or backup copies can also process the transactions from the respective VM/host terminals.
Bachrany and Nagami both also do not expressly further disclose of this feature.
Chu more expressly of a similar system that focuses on backing up all the transactions or “events” onto a separate or backup system.  Chu more expressly discloses of a distributed secure event logging (DSEL) application that can be applied towards banking and ATMs, wherein one component (or Event Consumer) can run on the ATM and communicate with another component (or Event Processor) running remotely (e.g., Chu: ¶¶ [0029]).  Chu further discloses that once a transaction occurs, that particular event can be copied and sent to the separate database where it can be analyzed and processed in real-time (e.g., Chu: ¶¶ [0031] and [0033-35]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that wherever the backup partition is 
See the previously stated reasons for combining Varadharajan, Bachrany, Nagami, and Chu.

As to claim 13, Varadharajan further discloses the method of claim 12 further comprising, reporting, by the VM one or more of: performance metrics for the VM, a state of the VM, data processed by the VM, and operations processed within the VM to the at least one other VM during operation of the local server (e.g., Varadharajan: ¶¶ [0314-315], [0319] and [0344-348]).

As to claim 14, Varadharajan further discloses the method of claim 12 further comprising, accepting, by the VM, at least some operations for processing within the local server from the at least one other VM based on reported metrics of the at least one other VM during operation of the local server (managing other VMs and/or reconfiguring a VM, e.g., Varadharajan: ¶¶ [0314-319], [0333-335], and [0337-348]).

As to claim 15, Varadharajan further discloses the method of claim 13 further comprising, self-configuring, by the VM, for one or more of: dynamically adding a new VM for cooperation as the local server and dynamically removing at least one VM designated for removal from participating as the local server (e.g., Varadharajan: ¶¶ [0316-319] and [0333-335]).

As to claim 16, Varadharajan further discloses the method of claim 12 further comprising, servicing, by the VM, a wireless communication session with a device in proximity to the SST as a local server session initiated by the device (e.g., Varadharajan: ¶¶ [0056-57] and [0070]).

As to claim 17, Varadharajan further discloses the method of claim 12, wherein initiating further includes receiving a command to process the initiation of the VM from the at least one other VM (e.g., Varadharajan: ¶ [0317]).

As to claim 18, Varadharajan further discloses the method of claim 12, wherein interacting further includes interacting with the at least one other VM though a VM Monitor (VMM) executing on the SST, the at least one other VM processing on the SST (e.g., Varadharajan: ¶¶ [0316-319]).

As to claim 19, Varadharajan discloses a system, comprising: 
a Self-Service Terminal (SST) (Varadharajan discloses of a range of possible computing devices that can serve as a self-service terminal, e.g., Varadharajan: ¶¶ [0056-57] and [0067]); and 
a processor of the SST, the processor configured to execute a Virtual Machine (VM) that executes on the processor of SST and the VM further configured to: (i) cooperate with at least one other VM processing on a different SST to form a local server within an establishment by inter-device communications between the VM and the at least one other VM using a shared storage location that is written to and read from by the VM and the at least one other VM, wherein the VM and the at least one other VM are clustered as cooperating instances of VMs that logically form the local server for the establishment, wherein the local server appears to users within the enterprise to be an existing local server (see the similar corresponding sections in claim 1, as Varadharajan disclosed of examples wherein a first VM can communicate with a second VM that is on a separate host system (e.g., Figure 2B).  Varadharajan discloses of a storage manager 140 that communicates with all the devices, such that the dashed arrowed lines 114 in Figure 1C that connects with computing device 102 is similarly shown in Figure 1D, where there are dashed arrowed lines going between both of the computing devices 102s and the storage manager 140 (e.g., Varadharajan: ¶¶ [0105-106] and Figures 1C and 1D).  Varadharajan also discloses that “inter-component connectivity is inherent in accordance with the architecture of the information management system 200 as described in preceding figures” (e.g., Varadharajan: ¶ [0290]), which in other words means there is inter-device communications.
Furthermore, regarding the cluster of cooperating VMs that logically formed a local server, Bachrany was further relied upon as Varadharajan in view of Bachrany’s teachings more expressly discloses of a resulting combined system wherein a user can access a “foreign” ATM terminal to gain access to a virtual instance of their selected bank’s ATM or VATM or guest ATM, which can provide all of the necessary services that a home branch back ATM can do (e.g., Bachrany: ¶¶ [0046-50]).  Therefore, this would , wherein each SST includes an independent application processing on that SST, each application processing independent of the VMs and providing traffic received from and sent by the VMs to transaction processing environments processing on the SSTs independent of the VMs, and wherein the SST and the different SST are configured (see the similar corresponding sections in claim 1 as Varadharajan in view of Bachrany’s and Nagami’s teachings more expressly discloses of a resulting combined system wherein a separate or independent application like a performance monitoring program can be setup to monitor the traffic at the interfaces (or I/O) of various host systems, all of which is separate or independent from the VM instances (e.g., Nagami: ¶¶ [0071-72], [0081-84], [0089], [0122], [0131], and [0167-169]), and shut down an existing local server associated with a local network and replace the existing local server with the local server (see the similar corresponding section in claim 1 as Varadharajan further discloses of these features, e.g., Varadharajan: ¶¶  [0316-319] and [0334-335]), and (ii) process a portion of the VM as a proxy for external connections between the SST and the different SST to external systems during transaction processing on the SST and the different SST within the transaction processing environments, and provide authentication services and backup and recovery services over the local network through the local server and controlled by the local server (see the similar corresponding rejection from claim 1 as Varadharajan in view of Bachrany’s and Nagami’s teachings more expressly discloses of being able to communicate with 
wherein the SST is a first Automated Teller Machine (ATM) that processes first self-service financial transactions and first independent application within a first host Operating System (OS) of a first transaction processing environment independently of the VM, the first transaction processing environment provided within a first secure partition of the SST, and wherein a different SST is a second ATM that processes second self-service financial transaction and a second independent application within a second host OS of a second transaction processing environment independently of the at least one other VM, the second transaction processing environment provided within a second partition of the different SST (see the similar corresponding rejection of claim 1 with respect to the last limitation.
More specifically, once again, for both the first and second SSTs, Varadharajan discloses of dynamically processing and keeping backup copies of entire partitions or volumes, or at different levels of granularity, separate from the transactions running within the VM instances of each host system (e.g., Varadharajan: ¶¶ [0161-167], Figure 2B, Figure 4 step 404, and Figure 5).  However, Varadharajan does not expressly disclose 
Bachrany and Nagami both also do not expressly further disclose of this feature.
Chu more expressly of a similar system that focuses on backing up all the transactions or “events” onto a separate or backup system.  Chu more expressly discloses of a distributed secure event logging (DSEL) application that can be applied towards banking and ATMs, wherein one component (or Event Consumer) can run on the ATM and communicate with another component (or Event Processor) running remotely (e.g., Chu: ¶¶ [0029]).  Chu further discloses that once a transaction occurs, that particular event can be copied and sent to the separate database where it can be analyzed and processed in real-time (e.g., Chu: ¶¶ [0031] and [0033-35]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that wherever the backup partition is located, whether it is within the host system or stored remotely, the processing of the data or transaction(s) or event(s) can still be performed independent from the VMs.
See the previously stated reasons for combining Varadharajan, Bachrany, Nagami, and Chu.

As to claim 20, Varadharajan further discloses the system of claim 19, wherein the VM is further operable to: (iii) report metrics, state, and activities to the at least one other VM during operation of the local server, (iv) permit secure authentication sessions associated with the local server to the VM, (v) reconfigure to permit a new VM to cooperate as the local server, and (vi) reconfigure to remove a particular VM from cooperation as the local server (e.g., Varadharajan: ¶¶ [0315-0319], [0323-329], [0333-335], and [0343]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,490,868 B1 to Kropf et al.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.Y/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455